FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                     August 26, 2008
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 08-4037
                                               (D.C. No. 2:05-CR-00676-DB-1)
    BENJAMIN ARCHULETA,                                   (D. Utah)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before KELLY, LUCERO, and TYMKOVICH, Circuit Judges.



         This matter is before the court on the government’s motion to enforce the

appeal waiver contained in defendant’s plea agreement. The motion is filed

pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc).

In response, defendant concedes that the government’s motion is well taken and

that the appeal should be dismissed.



*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
     Accordingly, the government’s motion is GRANTED, and the appeal is

DISMISSED. The mandate shall issue forthwith.


                                   ENTERED FOR THE COURT
                                   PER CURIAM




                                    -2-